Exhibit 10.9

Picture 1 [mbvt20151231ex109a00775001.jpg]

 

GENERAL RELEASE AND SEPERATION AGREEMENT

 

This General Release and Separation Agreement (“Release”) is between Merchants
Bank, a Vermont Chartered bank and Merchants Bancshares, Inc., a Delaware
corporation (collectively referred to as “the Corporations”) and Michael R.
Tuttle (“Tuttle”).  Tuttle’s employment with the Corporations has terminated
effective December 31, 2015 and this Agreement is intended to effectuate
Tuttle’s post-employment rights and obligations under his Employment Agreement
dated January 1, 2011, including but not limited to Tuttle’s rights in paragraph
no. 4(b) of that Agreement.  

 

1.



The Corporations will tender Tuttle payments equal to $180,000 over three (3)
calendar years, less applicable deductions and withholdings, in accordance with
the Corporation’s normal payroll practices.  These payments shall begin as soon
as administratively possible following the expiration of the revocation period
described in paragraph 7. 

 

2.



In addition the Corporations shall reimburse Tuttle towards COBRA premiums for
family coverage.  At the end of the COBRA continuation period, the Corporations
shall reimburse Tuttle on a monthly basis the amount incurred by Tuttle for
medical insurance (family coverage) provided that the maximum monthly
reimbursement shall not exceed what the Bank would have provided as medical
insurance premiums for its executives with family coverage.  The reimbursement
for medical insurance premiums shall be for a period of five years.  

 

3.



In exchange for the benefits described in paragraph 1 and 2 of this Agreement,
Tuttle agrees to comply with all the terms and conditions set forth herein, and
to provide the instant General Release to the Corporations.

 

For good and valuable consideration, as set forth above between the Corporations
and Tuttle, Tuttle agrees as follows:

 

4.



Tuttle, for Tuttle and Tuttle’s heirs, executors and administrators, releases
and forever discharges the Corporations and its affiliates, and their successors
and assigns, subsidiaries, parent and related companies, and all of their
directors, employees, and agents (collectively referred to as the “Released
Parties”) from any and all claims or causes of action whatsoever, which
Tuttle ever had or has now against the Released Parties, whether they are known
now or unknown, except those claims that are expressly preserved herein.

 

Tuttle understands and agrees that this document is a general release that
releases all claims and causes of action against the Released Parties that
Tuttle ever had or now has for acts or omissions up to the date of this Release
including, but not limited to, those relating to Tuttle’s recruitment,
employment, and the termination of Tuttle’s employment



1

--------------------------------------------------------------------------------

 



with the Corporations.  Tuttle also understands that once Tuttle signs this
Release, Tuttle legally waives and releases any and all rights and claims
Tuttle may have (a) under the numerous state and federal laws and regulations,
as amended, including, without limitation, the Age Discrimination in Employment
Act (“ADEA”) and the Vermont Fair Employment Practices Act, and any other
discrimination law, (b) under any local statute or ordinance, as well as (c)
under any common law claim in tort or contract; provided however that Tuttle
does not waive his rights under paragraph no. 4 (b) of his Employment Agreement
of January 1, 2011 and the parties incorporate paragraphs 7(a)-(g), 8, 10, 12,
13, 14, 15, 16, 17, 18, 19 and 20 of the Employment Agreement herein.  The
Employment Agreement is attached hereto as Exhibit A.  Finally,
Tuttle understands and agrees that, if Tuttle does file such a claim, the
Corporations may be entitled to restitution, set-off or recoupment of some or
all of the payments provided to Tuttle in addition to any other relief to which
the Corporations may be entitled.

 

Excluded from this release are any claims which cannot be waived by law,
including, but not limited to, the right to file a charge with or participate in
an investigation conducted by certain government agencies.   However,
Tuttle  understands and agrees that Tuttle is waiving the right to any monetary
recovery should any agency (including, but not limited to, the Equal Employment
Opportunity Commission) or third party pursue any claims on Tuttle    ’s behalf,
and that the consideration paid for this Release provides Tuttle  with full
relief and Tuttle  will not accept any additional relief. 

 

5.



Tuttle agrees further that if any provision of this Release is held to be
invalid or unenforceable to any extent, the remainder of this Release shall not
be affected, and shall be enforced to the greatest extent permitted by law. 

 

6.



Tuttle agrees that neither this Release nor the payment of the consideration for
this Release shall be considered or construed for any purpose as an admission by
the Corporations of any liability or unlawful conduct of any kind and that any
such liability is expressly denied.

 

7.



The Corporations advise Tuttle to seek legal counsel at his own expense prior to
executing this Agreement and the Release.  Tuttle has forty-five (45) days in
which to consider the Agreement and the Release.  Tuttle may revoke this
Agreement for a period of seven (7) days following the day on which he signs the
Release.  Any revocation must be submitted in writing either in person or by
electronic mail to Jacquie Dragon (e-mail JDragon@mbvt.com).   Such revocation
must state “I revoke our agreement.”  This agreement will go into full force and
effect upon the expiration of the revocation period so long as you have not
revoked it within that time.

 

8.



Tuttle states and represents that Tuttle has had 45 calendar days to consider
this Release, that Tuttle has carefully read this Release, knows the contents of
it, has had all the time to he needs to seek legal counsel, freely and
voluntarily assents to all of its terms





2

--------------------------------------------------------------------------------

 



and conditions, understands the final and binding effect of this Release, and
signs it as Tuttle’s own free act with the full intent of releasing the Released
Parties from all claims. Tuttle understands that Tuttle may revoke this General
Release and Separation Agreement at any time within seven (7) days of signing by
following the procedures contained herein.  Tuttle acknowledges that the
Corporations have advised Tuttle to consult with an attorney before signing this
Release.

 

 

 

 

 

/s/ Michael R. Tuttle

 

Michael R. Tuttle

 

 

STATE OF VERMONT

 

COUNTY OF illegible, SS.

 

 

 

On this 21 day of January 2016,  Name personally appeared, and he acknowledged
the foregoing instrument to be his free act and deed, without duress or
coercion, and that he executed it for the purposes therein contained.

 

 

 

 

 

Before me,

 

 

 

illegible

 

 

 

Notary Public

 

My Commission Expires: 2/10/19

 

 

 

 

 

MERCHANTS BANK

 

 

 

/s/ Jacquie Dragon

 

By: Jacquie Dragon

 

SVP and Director of Human Resources

 

 

 

Dated:

 

 

 

MERCHANTS BANCSHARES, INC.

 

 

 

 

By:

/s/ Geoffrey R. Hesslink

 

 

Its: President & CEO

 

 

 

Dated: 1/21/16

 

3

--------------------------------------------------------------------------------